t c memo united_states tax_court charles roy schwendeman and cindy l butler petitioners v commissioner of internal revenue respondent docket no filed date charles roy schwendeman and cindy l butler pro sese tamara l kotzker and patricia a komor for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in their federal_income_tax we decide whether petitioners substantiated dollar_figure of charitable_contributions claimed as deductions on their federal_income_tax return we hold they did not cindy l butler butler also requests relief from joint_and_several_liability under sec_6015 c or f we hold that butler does not qualify for any relief under sec_6015 findings_of_fact some facts are stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners charles roy schwendeman schwendeman and butler were husband and wife throughout and they filed a joint federal_income_tax return for butler and schwendeman divorced in and each resided in colorado when this petition was filed in butler was employed by ibm as an associate project manager and schwendeman was employed as a psychologist schwendeman holds a master’s degree and butler has completed some college courses during petitioners shared household expenses they were signatories on each other’s accounts and they had access to each other’s accounts unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure although the issue as to relief under sec_6015 was not raised by the pleadings that issue was tried by the parties’ express or implied consent we consider that issue to be properly before us see rule b petitioners’ income_tax return was prepared by h_r block butler and schwendeman went to h_r block together to have their return prepared during their visit with h_r block petitioners relayed information to the preparer jointly and waited for the return together on their return petitioners claimed deductions for charitable_contributions totaling dollar_figure cash or check contributions of dollar_figure and other contributions of dollar_figure butler reviewed the return and noted the amount claimed for charitable_contributions butler had not made any charitable_contributions during the year and asked schwendeman about the reported deduction for charitable_contributions butler was informed by schwendeman that it was within internal_revenue_service guidelines butler knew that there was a strong likelihood that schwendeman had not actually made the contributions as reported but opted for convenience not to inquire further schwendeman did not make any charitable_contributions during in respondent mailed petitioners a notice_of_deficiency for the notice_of_deficiency disallowed petitioners’ deduction for charitable_contributions for lack of substantiation after petitioners petitioned the court to redetermine that disallowance butler requested from respondent innocent spouse relief for under sec_6015 c and f by filing a form_8857 request for innocent spouse relief request respondent denied butler’s request determining that she signed the joint_return despite knowing about the item giving rise to the deficiency a deficiency determination opinion the burden_of_proof is on petitioners to show that respondent’s determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 deductions are strictly a matter of legislative grace and petitioners must show that their claimed deductions are allowed by the code rule a 292_us_435 welch v helvering supra pincite in certain circumstances if the taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a for the burden to be placed on the commissioner under sec_7491 the taxpayer inter alia must comply with the substantiation and record-keeping requirements of the internal_revenue_code code sec_7491 and b we conclude that the burden_of_proof is not upon respondent because petitioners have failed to introduce any evidence to substantiate the claimed charitable_contributions deducted on their joint federal_income_tax return in fact butler and schwendeman testified that she and he respectively did not make charitable_contributions in we sustain respondent’s deficiency determination of dollar_figure b relief under sec_6015 spouses filing a joint federal_income_tax return are generally jointly and severally liable for tax found to be owing sec_6013 114_tc_276 however it is possible for an individual filing a joint_return to be relieved of such joint_and_several_liability sec_6015 prescribes three types of relief full or apportioned relief under sec_6015 proportionate relief under sec_6015 and equitable relief under sec_6015 butler claims entitlement to one or more of these types of relief except as otherwise provided in sec_6015 butler bears the burden of proving that claim see 119_tc_306 affd 101_fedappx_34 6th cir see also rule a to qualify for relief under sec_6015 a requesting spouse needs to satisfy the requirements of sec_6015 under sec_6015 relief may be granted under b if the following factors are met a joint_return has been made for the taxable_year on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint tax_return the spouse seeking relief must establish that in signing the return he or she did not know nor have reason to know that there was an understatement_of_tax and taking into account all of the facts and circumstances it is inequitable to hold the requesting spouse liable for the deficiency in tax for the taxable_year attributable to the understatement the requesting spouse’s failure to meet any one of these requirements prevents him or her from qualifying for full or apportioned relief under sec_6015 alt v commissioner supra pincite we focus on the third requirement concerning knowledge the facts indicate that butler knew that there was an understatement_of_tax when she signed her joint_return butler admitted during her testimony that she suspected that the claimed charitable_contributions were questionable and sensed that they were not actually made by schwendeman she also admitted that she signed the return with the inflated deductions because it was not worth the effort to correct the reported amount while butler was married to schwendeman she was aware of petitioners’ monthly expenses and combined income she also testified that she would deal with the issue later were it discovered that an inflated amount was reported we conclude that butler fails the referenced third requirement and hence that she does not qualify for relief under sec_6015 sec_6015 allows a qualifying_individual to receive proportionate relief from joint_and_several_liability for a deficiency if the following conditions inter alia are satisfied upon electing relief under sec_6015 the requesting spouse is divorced legally_separated or otherwise has lived apart from the other spouse for the past months and when the joint_return was signed the requesting spouse did not have actual knowledge of the items giving rise to the deficiency actual knowledge is present if the requesting spouse had actual knowledge of the factual circumstances which made the item unallowable as a deduction 116_tc_198 see also 115_tc_183 affd 282_f3d_326 5th cir in that we have concluded supra that butler knew that the charitable_contribution_deduction was invalid we hold that butler does not qualify for any proportionate relief under sec_6015 because we have held that butler is not entitled to either full or proportionate relief for under sec_6015 or c we now consider whether she is entitled to equitable relief under sec_6015 the commissioner has the discretion to grant equitable relief to any individual who files a joint_return but is not entitled to full or proportionate relief under sec_6015 or c and it would be inequitable to hold the requesting spouse liable for the tax_liability respondent denied butler’s claim to equitable relief and butler bears the burden of proving that this action was an abuse of respondent’s discretion see 120_tc_137 cheshire v commissioner supra pincite in order to prevail butler must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law when respondent denied her the equitable relief see 118_tc_106 affd 353_f3d_1181 10th cir before the commissioner will consider a taxpayer’s request for relief under sec_6015 the taxpayer must satisfy seven threshold conditions listed in revproc_2003_61 sec_4 2003_2_cb_296 these conditions are as follows the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the this court has held that our determination of whether a taxpayer is entitled to relief under sec_6015 is made in a trial de novo and is not limited to matter contained in respondent’s administrative record see 122_tc_32 vacated 439_f3d_1009 9th cir that decision was vacated for lack of jurisdiction we need not and do not decide here whether our review of respondent’s denial of relief under sec_6015 is limited to the administrative record because our holding under sec_6015 would remain the same in any event requesting spouse applies for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the requesting spouse no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent and the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return respondent concedes that butler satisfies all but one of these conditions to wit whether the income_tax_liability from which she seeks relief is attributable to an item of her former husband schwendeman the record establishes that the income_tax_liability from which butler seeks relief is attributable to both her and schwendeman neither petitioner made any charitable_contributions in yet they claimed on their federal tax_return that they were entitled to deduct dollar_figure of charitable_contributions for that year they went to h_r block together they together relayed their tax information to the preparer they reviewed their joint_return together and they together knew that charitable_contributions were claimed as deductions on their joint_return on these facts we find petitioners jointly responsible for the claimed charitable_contributions and attribute this item to both of them we have considered all arguments made by petitioners for holdings contrary to those expressed herein and reject these arguments not discussed herein as irrelevant or without merit decision will be entered for respondent
